Citation Nr: 1635902	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for allergic reaction of skin on the right hand, to include numbing and tingling.

2.  Entitlement to service connection for residuals of a head injury, to include memory loss.

3.  Entitlement to service connection for a scar on the middle of the forehead.

4.  Entitlement to service connection for frostbite of the hands.

5.  Entitlement to service connection for frostbite of the feet.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from November 1954 to November 1956.

These matters come before the Board of Veterans Appeals (Board) from May 2012 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

On his January 2015 VA Form 9, the Veteran limited his appeal to issues 2 through 6 on his December 2014 Statement of the Case (SOC).  However, at the May 2016 videoconference Board hearing, the undersigned VLJ considered all issues from the December 2014 SOC.  Therefore, this decision includes a review of all of the issues discussed in the December 2014 SOC.  Further, at the hearing, the VLJ also stated that service connection for a scar of the right ear was under appeal.  However, entitlement to service connection for a scar behind the right ear was granted in a December 2014 rating decision.  This represents a full grant of the benefits sought.  Thus that claim is not before the Board.   
In May 2016, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the electronic claims file.  At the hearing, the undersigned granted the Veteran's request to hold the record open for 60 days so that he may obtain additional medical evidence.  The claim was held in abeyance until after the requested time period ended. 

There is evidence that the Veteran may carry diagnoses for multiple psychiatric disorders, including PTSD and depression.  See Adult Medicine Clinic records; Dr. W.C. records.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD, and entitlement to an acquired psychiatric disorder other than PTSD, to include depression.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD and for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDINGS OF FACT

1.  The Veteran's allergic reaction on right hand did not have its onset in service and is not otherwise related to service.

2.  The Veteran's residuals of a head injury did not have its onset in service and is not otherwise related to service.

3.  The Veteran's scar on the middle of forehead did not have its onset in service and is not otherwise related to service.

4.  There is no competent evidence that the Veteran has a diagnosis of frostbite of the hands or feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an allergic reaction on right hand are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a scar on the middle of forehead are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for frostbite of the hands are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for frostbite of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in February and June 2010, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.

The Veteran's VA and private treatment records have been obtained and considered.  The Board notes that the Veteran's service treatment records are unavailable, as they were housed in that section of the National Personnel Records Center's St. Louis storage facility which burned in a 1973 fire.  Army records prior to 1959 were destroyed almost in their entirety.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The RO issued a formal finding of unavailability of the records in April 2010 and advised the Veteran of alternative methods of supporting his claim, including the Veteran's own submission of any service treatment records in his possession.  

Also, the Veteran was afforded a VA examination in November 2014 connection with his claims.  The Board finds that the examination was adequate for adjudication purposes.  The examiners reviewed the Veteran's claims folder, conducted a physical examination and provided rationales for opinions offered.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a head injury due to an injury he incurred while stationed in Alaska.  Specifically, he states that while he was unloading ships, he was hit in the head by a crane.  He also contends that while in Alaska he suffered from frostbite which caused the current numbness and tingling in his hands and problems in his feet.  See Veteran's letter, September 2009.  Alternatively, he contends that while working on kitchen patrol, he developed an allergic reaction on his right hand due to the chemicals used to clean the pots and pans.  See September 2009 VA Form 21-4138.  Finally, he contends that his exposure to mustard gas caused the tingling and numbness of the hands.  See Board Hearing Transcript, pp. 3, 10-11.


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (d). The conditions of an allergic reaction on the right hand, residuals of a head injury, a scar  and frostbite of the hand or feet are not chronic diseases listed under 38 C.F.R. §3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. §  3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

2009 VA medical records indicate that the Veteran reported symptoms of right hand numbness and swelling which he thought were related to his in-service kitchen patrol duty.  He reported that he had experienced the same symptoms for the previous 50 years, without significant change in intensity.  The clinician's impression was that the Veteran had neuropathy since the Veteran had the risk factors of pre-diabetes, a history of alcohol abuse and was an active smoker.  Another clinician indicated that the Veteran might also have moderate carpal tunnel syndrome.  

Private treatment records from Dr. J.L. from 2011 do not show any complaints or treatment for any of the Veteran's claimed disabilities.

In an April 2012 treatment note, Dr. W.C., neurologist, notes that the Veteran reported numbness of his hands and feet since 1956 while he was stationed in the Artic.  Dr. W.C. notes that the Veteran's description of symptoms "sounds like frostbite of his hands and feet."  On examination, Dr. W.C. noted an impression of limb numbness, suspected polyneuropathy.  A follow up EMG/NCV revealed no significant abnormality.

The Veteran was afforded various VA examinations in November 2014 concerning his claims.  His traumatic brain injury (TBI) examination revealed that the Veteran did not suffer from TBI as a result of being hit in the head by a crane during service.  The Veteran reported that his thinking had slowed down and his memory had decreased recently.  The examiner noted that neuropsychological testing in January 2014 revealed a mild neurocognitive disorder.  The examiner opined that "the [V]eteran's cognitive complaints and mild neurocognitive disorder are unrelated to the head injury (without definitive evidence of a corresponding mild TBI) which occurred many years earlier."  The examiner explained that the Veteran's disorder was "much more likely related to age and his history of hypertension with hypertensive vascular disease."  

The Board has considered all of the evidence of record.  With regard to the VA examination report and opinion, in determining whether such expert evidence is adequate, the report must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to the conclusion, so long as that rationale can be discerned from a "review of the report as a whole").  In that regard, further down in the report, the examiner appeared to relate the head injury to service.  "I find no evidence that this head injury resulted in TBI.  It is therefore my opinion that it is at least as likely as not that the [V]eteran sustained a head injury with a resultant scar behind the right ear during active military service."   However, the Board finds that reading the report as a whole, the examiner was relating the Veteran's scar behind the ear to service and did not find that the Veteran suffered from any cognitive or neurocognitive residuals of a head injury.  

In regard to the Veteran's frostbite claims, the Veteran reported suffering from frostbite on his hands and toes while unloading equipment in Alaska.  He reported subsequent decreased sensation in his toes and fingers.  Post-service, the Veteran reported that he worked as a roofer.  He endorsed symptoms of arthralgia, cold sensitivity, color changes, numbness, locally impaired sensation and nail abnormalities of the bilateral hands and cold sensitivity and numbness of the bilateral feet.  A November 2014 x-ray revealed bilateral polyarticular osteoarthritis of the hands and feet.  There was also evidence of a nonunited old radial styloid fracture of the right wrist.  The Veteran was also diagnosed with polyneuropathy and the examiner noted a 2009 EMG/nerve conduction test was consistent with carpal tunnel syndrome and C7 radiculopathy.  The examiner also noted that the 2013 EMG/nerve conduction test was normal.  

The examiner opined that the Veteran did not have a diagnosed cold injury.  The examiner noted that the Veteran's history of cold exposure was credible, but also found that there was no history of frostbite or related symptoms until in 2013 when he saw a neurologist.  "At that time his EMG conduction studies of the hands and feet were normal despite suspicion of polyneuropathy of unknown etiology."  His carpal tunnel syndrome diagnosis was attributed to the Veteran's years as a roofer.  His polyarticular osteoarthritis of the hands and feet were attributed to wear and tear rather than to a cold injury.  

In regard to the Veteran's claim for scars, the examiner attributed the Veteran's scar behind the right ear "posterior-inferior temporal region," to service.  However, the examiner noted that he was "unable to detect a forehead scar on evaluation today." 

The Board finds the November 2014 examination reports highly probative.  The examiners noted the Veteran's medical history and addressed the Veteran's in-service reports a head injury and cold exposure and opined against a nexus between the two.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners offered explanations for the Veteran's ailments, none of which were traced back to the Veteran's reported in-service incidents.  The examiner found that the Veteran did not have a diagnosed cold injury, but nevertheless addressed the diagnosed hand and feet disabilities and their potential etiologies.  

The Board does not assign any probative value to the Veteran's statements regarding a nexus to service.  Although the Veteran is competent to say he was hit by a crane, was exposed to cold weather, and/or potential chemicals, he is not competent to say that the injuries and/or exposure during service caused his current disabilities.  He further has not submitted any competent evidence which supports his assertions.  Although the Veteran stated that he suffered from his ailments since service, the first complaints are not until in 2009, the same year he filed his claim for compensation.  The Board notes that the Veteran explained that he did not seek treatment for his ailments due to lack of funding.  However, the Board finds the lack of complaints or treatment for such an extended period of time after service weighs against the Veteran's claim.  

The Veteran submitted a buddy statement from E.W., who stated that he was stationed in the same company as the Veteran and could attest to the Veteran's injury to the head and hand.  He did not provide specific details about either injury.  Nevertheless, the occurrence of the injury is not at issue.  Since the Veteran's service treatment records are unavailable, the Board has afforded the Veteran the benefit of the doubt concerning the in-service injuries.  The resulting chronic injuries from the in-service incurrence are at issue.  E.W. has not indicated that he is competent to provide any etiological opinions for any of the Veteran's disabilities.  Therefore, the Board does not attach any probative value to his statement.  

Based on the above, the Board finds that the preponderance of the evidence is against the claims.  The most probative evidence is the VA medical opinions which do not support the Veteran's claims.  The claims for entitlement to service connection for an allergic reaction of the skin, residuals of a head injury, scar on the middle of the forehead, and frostbite of the hands and feet must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for allergic reaction of skin on the right hand, to include numbing and tingling, is denied.

Entitlement to service connection for residuals of a head injury, to include memory loss, is denied.

Entitlement to service connection for a scar on the middle of the forehead is denied.

Entitlement to service connection for frostbite of the hands is denied.

Entitlement to service connection for frostbite of the feet is denied.


REMAND

May 2011 and January 2012 treatment notes from the Adult Medicine Clinic, Inc. indicate that the Veteran was diagnosed with PTSD.  No basis was provided for the diagnosis.  An April 2013 treatment note from Dr. W.C. indicates that the Veteran suffers from depression.  No further explanation was provided. 

On his August 2013 VA Form 21-4138, the Veteran states that he experiences a "kill or be killed mentality" and is haunted by his days while stationed in the cold Artic.  

In a December 2013 VA treatment visit, the Veteran reported traumas related to a racially motivated assault during service and an incident where he was hit by a crane.  The treating specialist opined that the Veteran had some symptoms of PTSD, but "[did] not appear to meet full criteria."

The Veteran has not been afforded a VA examination in connection with his psychiatric claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether he suffers from an acquired psychiatric disorder, including PTSD caused by an in-service stressor.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in February 2015 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder other than PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

The examiner's attention is directed to the treatment records from Adult Medicine Clinic which show a diagnosis of PTSD and treatment notes from Dr. W.C. which show a diagnosis of depression.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

2.  Ensure that the information provided in the examination report satisfy the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


